DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 08/13/2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 4, and 7 have been amended, 
Claims 2, 3, 5, and 6 have been cancelled, and 
Claims 1, 4, and 7 are currently pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 4, and 7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 4, and 7, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The Claims 1, 4, and 7 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 4, and 7 are directed to sending and receiving data for tracking users’ personal behavior.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 4, and 7 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 4 and 7, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 4 and 7, recites, in part, 
acquiring log information formed by users' Internet-surfing; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
acquiring consumption information generated by the users' consumption via electronic payment; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
collecting, from the log information, first user information of users viewing specified content data, the specified content data being data on a specified product or service; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
collecting, from the consumption information, second user information of users paying for the product or service related to the specified content data; and  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
mapping the first user information with the second user information based on a user information mapping relation database storing multiple pieces of user information of the users, to acquire user behavior association data indicating that the first user information and the second user information belong to a same user; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
generating a rate between a number of first users and a number of second users corresponding to the user behavior association data as an in-store consumption rate; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
storing the acquired user behavior association data and the in-store consumption  rate into a search engine for searching; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
generating  a  rate  between  a  number  of  first  users  and  a  number  of  second  users corresponding to the user behavior association  data as an in-store consumption rate; and
storing the acquired user behavior association data and the in-store consumption  rate into a search engine for searching, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
wherein the user information comprises at least one of: a Cell phone Unique Identification (CUID), or a Media Access Control (MAC) address of the user, and(sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
the user behavior association data further comprises the specified content data and data of the product or service related to the specified content data corresponding to the same user.    (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
These limitations set forth a concept of sending and receiving data for tracking users’ personal behavior.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Figures 3-5 and Paragraphs 0074-0081 of the specification (US Patent Application No. 2021/0035126 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system programmed to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 4, and 7 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a 

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating


Claims 1, 4, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silver et al. (US Patent No. 8,935,797 B1 – Hereinafter Silver) and further in view of Rao et al. (US Patent Application Publication No. 2015/0262207 A1 – Hereinafter Rao).
Claim 1:
Silver teaches;
A data processing method based on electronic payment behaviors, comprising: (See at least Col 2, Lines 1-10)
acquiring log information formed by users' Internet-surfing; (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
acquiring consumption information generated by the users' consumption via electronic payment; (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
collecting, from the log information, first user information of users viewing specified content data, the specified content data being data on a specified product or service; (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.  Since Silver tracks transaction and “shopping carts” it tracks p.) 
collecting, from the consumption information, second user information of users paying for a product or service related to the specified content data; and 
generating a rate between a number of first users and a number of second users corresponding to the user behavior association data as an in-store consumption rate; and  (See at least Figure 3 and its related text and Col 1 Lines 13-21, Col 5, Lines 46-51. Where for multiple users conversion rates are calculated for conversion (a desired action = sale) for the online website’s store = in-store.  Applicant does NOT define in-store as brick and mortar and applicant’s specification discusses online purchase, so the Examiner is interpreting in-store as a purchase on a web-site.) 
storing the acquired user behavior association data and the in-store consumption  rate into a search engine for searching; (See at least Figure 3 and its related text.  The data is there for analysis which is searching.) 
mapping the first user information with the second user information based on a user information mapping relation database storing multiple pieces of information of the users, to acquire user behavior association data indicating that the first user information and the second user information belong to a same user ….  (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
the user behavior association data further comprises the specified content data and data of the product or service related to the specified content data corresponding to the same user.  (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 

Rao teaches using a MAC address in at least paragraph 0085 for tracking users viewing product and/or services in at least paragraph 0033.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of using a unique identifier as taught by Silver by using a MAC address as taught by Rao.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the MAC address to ID the user of the secondary reference for the unique ID of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 4:
Silver teaches a System in at least Col 2, Lines 2-20.
The rest of claim 4 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Claim 7:
Silver teaches a computer readable medium in at least Col 2, Lines 1-10.
The rest of claim 7 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.

Response to Arguments

Arguments argue the improve search engine searching is improved.  This is a business not a technical solution to improve the operation of the computer.   inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  

Silver discloses rate in conversion rates for desired actions (purchase) in at least Figure 3 and its related text as discussed above.  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  



Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681